 
 
I 
108th CONGRESS 2d Session 
H. R. 5050 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select) 
 
A BILL 
To establish the Director of National Intelligence as a cabinet level position in the Executive Office of the President to oversee budget, operations, and personnel of the entire intelligence community of the Federal Government. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Director of National Intelligence Act of 2004.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Definitions 
Title I—Establishment of Director of National Intelligence 
Sec. 101. Establishment of the Director of National Intelligence 
Sec. 102. Duties of the Director of National Intelligence 
Sec. 103. Management of the national intelligence program 
Title II—Authorities of the Director of National Intelligence 
Sec. 201. Authority of the Director of National Intelligence over matters relating to budget 
Sec. 202. Authority of the Director of National Intelligence over matters relating to personnel 
Title III—Additional provisions 
Sec. 301. Resolution of agency priority differences 
Sec. 302. Duty of heads of national intelligence centers to report to the Director of National Intelligence  
2.DefinitionsIn this Act: 
(1)National intelligence programThe term national intelligence program means a program of foreign, military, and domestic intelligence related to the national security under the oversight of the Director of National Intelligence. 
(2)National intelligence centerThe term national intelligence center means a center established by the Director of National Intelligence to provide all-source analysis and plan intelligence operations for the Federal Government on specific subjects of interest, such as counterterrorism, counterproliferation, counternarcotics, and counterintelligence. 
(3)National intelligence agencyThe term national intelligence agency means an agency of the United States that contributes to the national intelligence program, including the elements of the intelligence community. 
(4)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)). 
IEstablishment of Director of National Intelligence 
101.Establishment of the Director of National Intelligence 
(a)EstablishmentThere is in the Executive Office of the President a Director of National Intelligence. 
(b)Oversight of national intelligence programThe Director of National Intelligence shall act as the principal adviser to the President for intelligence matters related to the national security and shall oversee budget, operations, and personnel of the national intelligence program. 
(c)AppointmentThe Director of National Intelligence shall be appointed by the President, by and with the advice and consent of the Senate. 
(d)Executive Schedule I Compensation RateThe Director of National Intelligence shall be compensated at the rate of pay applicable under section 5312 of title 5, United States Code. 
(e)Prohibition on policymakingThe Director of National Intelligence shall not serve as a policymaker. 
102.Duties of the Director of National IntelligenceThe Director of National Intelligence shall carry out the following duties: 
(1)Manage the national intelligence program, including oversight of the budget, operations, and personnel of the intelligence community. 
(2)Reorganize the intelligence services around specific threats, such as terrorism, weapons of mass destruction, and hostile countries. 
(3)Oversee national intelligence centers. 
(4)Oversee the national intelligence agencies. 
(5)Advise the President regarding the most relevant and reliable intelligence information. 
(6)Identify national security threats and determining which secrets are most important to protect. 
(7)Advise the President regarding the coordinate efforts of the Department of Homeland Security. 
(8)Work closely with the Director of the Federal Bureau of Investigation and the Director of Central Intelligence. 
(9)Support the President, and the heads of departments and agencies of the executive branch, the Chairman of the Joint Chiefs of Staff, and senior military commanders. 
(10)Establish information sharing and information technology policies to maximize data sharing, as well as policies to protect the security of information. 
(11)Perform such other duties as the President may prescribe. 
103.Management of the national intelligence program 
(a)In generalThe following officials shall assist the Director of National Intelligence in carrying out the duty to manage the national intelligence program: 
(1)The Director of Central Intelligence, who shall also serve as the Deputy Director of National Intelligence for Foreign Intelligence, shall carry out duties with respect to foreign intelligence. 
(2)The Under Secretary of Defense for Intelligence, who shall also serve as the Deputy Director of National Intelligence for Military Intelligence, shall carry out duties with respect to military intelligence. 
(3)The Under Secretary of Homeland Security for Information Analysis and Infrastructure Protection, who shall also serve as the Deputy Director of National Intelligence for Domestic Intelligence, shall carry out duties with respect to domestic intelligence. 
(b)Duties with respect to national intelligence center operationsEach official specified in subsection (a), within the respective area of intelligence, shall acquire systems and train personnel to execute the operations assigned to the official by a director of a national intelligence center. 
(c)Coordination of agencies of the intelligence communityThe head of each national intelligence agency shall coordinate functions of that agency with the appropriate area of intelligence specified in subsection (a). 
(d)ConstructionNothing in this Act shall be construed as modifying the authority or duty of the Secretary of Defense to carry out the Joint Military Intelligence Program and the Tactical Intelligence and Related Activities Program. 
IIAuthorities of the Director of National Intelligence 
201.Authority of the Director of National Intelligence over matters relating to budgetThe Director of National Intelligence shall have the following duties and authorities over matters relating to the budget of the national intelligence program: 
(1)Development of unified budgetThe Director of National Intelligence shall prepare annual unified budgets for the national intelligence program for inclusion in the budget submission of the President under title 31, United States Code, that reflect— 
(A)priorities of the National Security Council, and 
(B)an appropriate balance among the varieties of technical and human intelligence collection methods and analysis. 
(2)AppropriationsAmounts appropriated for the national intelligence program for a year shall be made to the Director of National Intelligence. The Director of National Intelligence shall allocate such appropriations among the national intelligence agencies. 
(3)ReprogrammingThe Director of National Intelligence may reprogram funds appropriated for the national intelligence program to meet any unforeseen priority. 
202.Authority of the Director of National Intelligence over matters relating to personnelThe Director of National Intelligence shall have the following duties and authorities over matters relating to the personnel of national intelligence agencies. 
(1)Personnel policiesThe Director of National Intelligence shall put into effect personnel policies to establish standards for education and training of officers and employees of national intelligence agencies and to facilitate assignments of those officers and employees at national intelligence centers and across national intelligence agencies. 
(2)Employment and termination authorityThe Director of National Intelligence may employ such individuals in positions within the national intelligence program as the Director determines to be appropriate. The Director of National Intelligence may terminate the employment of any officer or employee of a national intelligence agency whenever the Director deems such termination necessary or advisable in the interests of the United States. 
(3)Appointment of officials responsible for intelligence-related activities 
(A)In the event of a vacancy in a position referred to in subparagraph (B), the head of the department or agency involved shall obtain the concurrence of the Director of National Intelligence before recommending to the President an individual for appointment to the position. 
(B)Subparagraph (A) applies to the following positions: 
(i)The Director of Central Intelligence. 
(ii)The Director of the Defense Intelligence Agency. 
(iii)The Director of the National Security Agency. 
(iv)The Director of the National Reconnaissance Office. 
(v)The Director of the National Geospatial-Intelligence Agency. 
(vi)The Under Secretary for Information Analysis and Infrastructure Protection of the Department of Homeland Security. 
(vii)The Executive Assistant Director for Intelligence of the Federal Bureau of Investigation. 
(viii)The Assistant Secretary of State for Intelligence and Research. 
(ix)The Director of the Office of Intelligence of the Department of Energy. 
(x)The Director of the Office of Counterintelligence of the Department of Energy. 
(xi)The Assistant Secretary for Intelligence and Analysis of the Department of the Treasury. 
(xii)The head of any other agency with national intelligence functions. 
IIIAdditional provisions 
301.Resolution of agency priority differences 
(a)Establishment of NSC executive committeeThere is established in the National Security Council an executive committee for the resolution of differences in priorities among national intelligence agencies. Insofar as the executive committee is unable to resolve a priority difference, the President shall resolve the priority difference. 
(b)Inclusion of the Director of National IntelligenceThe Director of National Intelligence shall be a member of the executive committee established under subsection (a). 
302.Duty of heads of national intelligence centers to report to the Director of National IntelligenceDirectors of national intelligence centers shall report directly to the Director of National Intelligence. 
 
